              Case 1:18-cv-11508-AJN-RWL Document 81 Filed 09/09/21 Page 1 of 2




                                              THE CITY OF NEW YORK
GEORGIA M. PESTANA                          LAW DEPARTMENT                                         ZACHARY KALMBACH
                                                                                                Assistant Corporation Counsel
Corporation Counsel                              100 CHURCH STREET                                      Phone: (212) 356-2322
                                                 NEW YORK, NY 10007                                        Fax: (212) 356-3509
                                                                                                Email: zkalmbac@law.nyc.gov

                                                                      September 9, 2021
       BY ECF
       Honorable Robert W. Lehrburger
       United States Magistrate Judge
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007


                      Re: Isa-Abdul Karim v. Correction Officer Dayne Ball and Captain Katia Leon
                          18-CV-11508 (AJN)(RWL)

       Your Honor:
                      I represent defendants Dayne Ball and Katia Leon in the above-referenced matter.
       I write jointly with plaintiff’s counsel to respectfully request a 60-day extension of time to
       complete fact discovery in this matter, until November 14, 2021. This is the parties’ third request
       for an extension of discovery.

                       By way of background, discovery was originally scheduled to close in this matter
       on April 10, 2021 (ECF No. 69). On April 20, 2021, the parties jointly requested an extension of
       the close of discovery to July 15, 2021, largely on the grounds that plaintiff was not yet able to
       provide certain releases for medical records to defendants, and thus the parties were not prepared
       to proceed with depositions or engage in meaningful settlement discussions (ECF No. 72). The
       Court granted the parties’ request on April 21, 2021 (ECF No. 73). Due to plaintiff’s disability
       and moving of residences, it was difficult for plaintiff and his attorney to arrange to sign and
       notarize the releases. On June 18, 2021, the parties filed a joint status letter in which they requested
       a second extension of discovery, until September 15, 2021, largely on the grounds that the parties
       had not obtained many of plaintiff’s medical records (ECF No. 75). The Court granted the parties’
       request on June 18, 2021 (ECF No. 76).

                       Since the Court granted the parties’ second request for an extension of discovery,
       plaintiff provided defendants with releases for plaintiff’s medical records on July 23, 2021. This
       Office processed the releases but has not yet received the corresponding medical records, and thus
       is not yet fully prepared to proceed with plaintiff’s deposition. Accordingly, the parties
       respectfully request a 60-day extension of the deadline to complete fact discovery—until
      Case 1:18-cv-11508-AJN-RWL Document 81 Filed 09/09/21 Page 2 of 2




November 14, 2021—so as to allow the parties to receive plaintiff’s medical records, complete
depositions, resolve other outstanding document discovery, and engage in meaningful settlement
discussions. The parties further respectfully request that the Court adjourn the post-discovery
status conference currently scheduled for October 8, 2021, until after November 14, 2021.

              The parties thank the Court for its time and attention to this matter.



                                                            Respectfully,

                                                            /s/ Zachary Kalmbach_________
                                                            Zachary Kalmbach
                                                            Assistant Corporation Counsel

cc:    Via ECF
       Leo Glickman, Esq.
       Attorney for plaintiff




                                                 2
